DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16816871, attorney docket 059800-0171, claims foreign priority to 2019-170769, filed 09/19/2019, and assigned to Kioxia Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has amended claims 1, 11 and 18 and correctly argues that the amendments overcome the §112 rejection by clarifying the position of the compressive portion. Applicant has added the novel limitations from claim 4 into claim 1, and from claim 19 into claim 11 and made claim 18 an independent claim by combining the limitations of claim 1 and 18, rendering claims 1, 11 and 18 and their dependents allowable. Applicant has cancelled claims 4 and 19.

Allowable Subject Matter
Claims 1-3, and 5-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 1, the prior art does not teach or make obvious the device of claim 1, wherein the lower portion of the element isolation region 30applies tension stress to a portion of the element region which is adjacent to the lower portion of the element isolation region. 



As for claim 11, the prior art does not teach or make obvious a device wherein the upper portion of the element isolation region is located adjacent to the semiconductor layer and applies a compressive stress to the semiconductor layer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893